LISA WHITE HARDWICK, Judge.
I concur in the majority’s decision to affirm Kelso’s conviction for first-degree child molestation. However, I write separately to address the sole issue raised in Kelso’s appeal. Kelso contends the evidence was insufficient to support his conviction because the State failed to prove that he caused the victim to touch his genitals “through the clothing,” insofar as a condom does not constitute “clothing.” Because I conclude that touching through a condom is touching through the clothing for purposes of sexual contact as defined in Section 566.010(3), I see no need to reach the issue raised in the majority opinion as to whether the State must prove one of two distinct methods of committing the offense: skin-to-skin contact or through the clothing.1
To convict Kelso of first-degree child molestation, the State was required to prove that he “subjeet[ed] another person who is less than fourteen years of age to sexual contact.” § 566.067.1. Sexual contact is defined as “any touching of another person with the genitals or any touching of the genitals or anus of another person, or the breast of a female person, or such touching through the clothing, for the purpose of arousing or gratifying sexual desire of any person.” § 566.010(3). Here the State satisfied the requirement of “touching through the clothing” by presenting evidence that Kelso directed the victim to place a condom on his penis. Kelso argues that under the ordinary use of the word “clothing,” a condom is not clothing.
*525Although “clothing” is not defined under the criminal code, it is defined elsewhere in the Missouri Revised Statutes. As it pertains to a sales tax holiday, “clothing” is defined as “any article of wearing apparel, including footwear, intended to be worn on or about the human body.” § 144.049.1(1). “Apparel” is defined as “something that covers or adorns, esp. outer garments or clothing.” Collins English DiCtionary — Complete & UnabRIdged (Harper Collins Pub. 10th ed.) (accessed at http://dictionary.reference.com/browse/ apparel December 4, 2012).
A condom, while admittedly not something routinely considered “clothing,” appears to meet the definition insofar as it is “something that covers” and is “worn on or about the human body.” It is worn for protective or preventative purposes, much like a raincoat or glove — both of which are common euphemisms for condoms. Kel-so’s penis was clothed in a condom at the time of the charged offense. Thus, the State’s evidence that Kelso had the victim touch his penis while it was covered with a condom was sufficient to support his conviction for first-degree child molestation. I would affirm the conviction on this basis.

. Although the issue is unnecessary to resolve this appeal, I question whether Section 566.010(3) can be fairly interpreted to comprehend anything other than skin-to-skin contact or contact through the clothing, given the decisions in State v. Miller, 372 S.W.3d 455 (Mo. banc 2012), State v. Patton, 229 S.W.3d 631, 637 (Mo.App.2007), and State v. Robinson, 108 S.W.3d 689, 693 n. 2 (Mo.App.2003), as well as the statutory history of Section 566.010(3) and related statutes, including Section 566.090.1, RSMo 1994.